DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/744,871, filed on 01/16/2020, claims foreign priority to REPUBLIC OF KOREA 10-2019-0063311 filed on 05/29/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

 Response to Amendment
	This Office Action is in response to the amendments submitted on 12/08/2021, and based on further search and consideration.  Claims 1, 7, and 17 are currently amended.  Claims 1-20 are pending and ready for examination.

Allowable Subject Matter
Claims 6, 12, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claims 6, 12, 15, and 19 require that a thickness of the second impurity region (in the device isolation region) is smaller than a thickness of the first impurity region (the active region.)  Available art discloses only the  reverse relationship.  

Drawings
A replacement drawing for fig 4B was received on 09/10/2021.  The drawing is accepted, and the drawings objection of 07/19/2021 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 7, and 17 are rejected under 35 U.S.C. 103 as being obvious over Oh (US 2016/0204201) in view of Arai (US 20130228892).
Regarding Claim 1, Oh discloses an integrated circuit device (semiconductor device, fig. 10B, para 0034) comprising: a substrate (substrate 100) comprising a plurality of active regions (active regions 102) spaced apart (separated by device isolation film 105) from each other; a device isolation film (105) arranged on the substrate and surrounding the plurality of active regions; a word line (word line 115) arranged over the plurality of active regions and the device isolation film and extending lengthwise in a first horizontal direction (X direction of word line 115, fig. 1); and a gate dielectric film (gate insulation film 113) arranged between the substrate and the word line and between the device isolation film and the word line, wherein a maximum width of a second portion (Top width of second portion, annotated fig. 1, 10B) of the word line is greater than a maximum width of a first portion of the word line (Tip width of a first portion, annotated fig. 1, 10B) in a second horizontal direction (Y direction) that is orthogonal to the first horizontal direction.
Oh does not expressly disclose that each of the first portion and the second portion including an entire vertical thickness of the word line.  (Although Oh does disclose the first portion being arranged over the plurality of active regions (102), and the second portion being arranged over the device isolation film (105).)
However, it is common in the art to vary the width of a word line in order to increase the volume of metal present along portions of the line, and thus reduce the overall resistance of the entire line.  

    PNG
    media_image1.png
    733
    712
    media_image1.png
    Greyscale
For example, Arai discloses a word line (word line/gate electrode 114, para 0018, fig 1a-1c) extending lengthwise in a first horizontal direction (Y direction, fig 1A); and a gate dielectric film (gate insulation film 113) arranged between the substrate (substrate 101) and the word line and between the device isolation film (isolation regions 112) and the word line, wherein a maximum width of a second portion (W2, fig 1C) of the word line is greater than a maximum width of a first portion of the word line (W1, fig 1B) in a second horizontal direction (X direction) that is orthogonal to the first horizontal direction, each of the first portion and the second portion including an entire vertical thickness of the word line (figs 1B and 1C), the first portion being arranged over the plurality of active regions (device regions 111), and the second portion being arranged over the device isolation film.  This width variation decreases the resistivity of the word lines and decrease variations in word line resistance, as taught by Arai at e.g. para 0026-0028.













    PNG
    media_image2.png
    855
    629
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    412
    467
    media_image3.png
    Greyscale


Because the word lines of Oh and Arai are made of the same materials (poly-silicon, a metal, a metal silicide, or combinations thereof, Oh para 0093; polysilicon film and a metal film Arai para 0016), it would have been obvious for one of ordinary skill in the art at the time of filing to incorporate Bae’s teaching into Oh’s method to vary the width of the word line of Oh.  This would order achieve the predictable result of decreasing the overall resistivity of the word line, as taught by Bae, thus reducing heat generation and power consumption.  Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


	Regarding claim 7, Oh discloses an integrated circuit device (semiconductor device, fig. 10B, para 0034) comprising: a substrate (substrate 100) comprising a device isolation trench (trench containing isolation film 105, para 0074), which defines a plurality of active regions (102) apart from each other; a device isolation film (105) formed in the device isolation trench; a word line trench (groove 104, para 0078) extending lengthwise in a first horizontal direction (X, annotated fig. 1) across the plurality of active regions and the device isolation film; a gate dielectric film (113) covering an inner wall (sidewalls and bottom) of the word line trench; and a word line (115) arranged on the gate dielectric film and partially filling the word line trench, wherein a maximum width of a second portion (top width of a second portion, annotated fig. 1 and 10B) of the word line is greater than a maximum width of a first portion of the word line (tip width of a first portion, annotated fig. 1 and 10B) in a second horizontal direction (Y) that is orthogonal to the first horizontal direction.
	Oh does not expressly disclose that each of the first portion and the second portion including an entire vertical thickness of the word line.  (Although Oh does disclose the first portion being arranged over the plurality of active regions (102), and the second portion being arranged over the device isolation film (105).)
However, it is common in the art to vary the width of a word line in order to increase the volume of metal present along portions of the line, and thus reduce the overall resistance of the entire line.  
For example, Arai discloses a word line (word line/gate electrode 114, para 0018, fig 1a-1c) extending lengthwise in a first horizontal direction (Y direction, fig 1A); and a gate dielectric film (gate insulation film 113) arranged between the substrate (substrate 101) and the word line 
Because the word lines of Oh and Arai are made of the same materials (poly-silicon, a metal, a metal silicide, or combinations thereof, Oh para 0093; polysilicon film and a metal film Arai para 0016), it would have been obvious for one of ordinary skill in the art at the time of filing to incorporate Bae’s teaching into Oh’s method to vary the width of the word line of Oh.  This would order achieve the predictable result of decreasing the overall resistivity of the word line, as taught by Bae, thus reducing heat generation and power consumption.  Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


	Regarding claim 17, Oh discloses an integrated circuit device (semiconductor device, fig. 10B, para 0034) comprising: a substrate (substrate 100) comprising a plurality of active regions 
Oh does not expressly disclose that each of the first portion and the second portion including an entire vertical thickness of the word line.  (Although Oh does disclose the first portion being arranged over the plurality of active regions (102), and the second portion being arranged over the device isolation film (105).)
However, it is common in the art to vary the width of a word line in order to increase the volume of metal present along portions of the line, and thus reduce the overall resistance of the entire line.  
For example, Arai discloses a word line (word line/gate electrode 114, para 0018, fig 1a-1c) extending lengthwise in a first horizontal direction (Y direction, fig 1A); and a gate dielectric film (gate insulation film 113) arranged between the substrate (substrate 101) and the word line and between the device isolation film (isolation regions 112) and the word line, wherein a maximum width of a second portion (W2, fig 1C) of the word line is greater than a maximum width of a first portion of the word line (W1, fig 1B) in a second horizontal direction (X direction) 
Because the word lines of Oh and Arai are made of the same materials (poly-silicon, a metal, a metal silicide, or combinations thereof, Oh para 0093; polysilicon film and a metal film Arai para 0016), it would have been obvious for one of ordinary skill in the art at the time of filing to incorporate Bae’s teaching into Oh’s method to vary the width of the word line of Oh.  This would order achieve the predictable result of decreasing the overall resistivity of the word line, as taught by Bae, thus reducing heat generation and power consumption.  Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claims 2-5, 8, 11, 13, 14, 18, and claims 4, 9 are rejected under 35 U.S.C. 103 as being anticipated by Oh (US 2016/0204201), in view of Arai (US 20130228892) in view of Kim et al. (US Pub. 2016/0087035), as evidenced by Thermally Oxidized Silicon, Anneli Munkholm, SSRL Science Highlight, July 2004, a copy of which was attached in the Office Action of 07/19/2021, Ion Implantation, MA Schmidt, MIT lecture 8, 2003, a copy of which was attached in the Office Action of 07/19/2021.
Regarding claim 2, the combination of Oh and Arai of claim 1 discloses an impurity region (ion implantation region providing a retrograde doping profile, annotated fig. 10b Oh).
Oh does not disclose a first impurity region arranged between the substrate and the gate dielectric film, wherein the first impurity region comprises an amorphous semiconductor layer comprising dopant ions selected from oxygen (O) ions, silicon (Si) ions, helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.
However, in the same field of art, Kim discloses an impurity region (first and second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A, wherein the first section is) arranged between the substrate (substrate 100) and the gate dielectric film (metal oxide layer 124) wherein the first impurity region comprises dopant ions selected from oxygen (O) ions, (mobile/excess oxygen ions, para 0056) silicon (Si) ions,  helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.      
The gate dielectric and impurity region of Kim could replace the gate dielectric film of Oh, between the gate electrode of Oh and the impurity region of Oh. This would arrive at the claimed limitation of a first impurity region (combination of the ion implantation region providing a retrograde doping profile, annotated fig. 10b of Oh, and first section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A of Kim) arranged between the substrate and the gate dielectric film, wherein the first impurity region comprises an amorphous semiconductor layer (retrograde doping profile of Oh,) comprising dopant ions selected from oxygen (O) ions, (mobile/excess oxygen ions, para 0056 of Kim) silicon (Si) ions,  helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.    
Thermally Oxidized Silicon pg. 1).  In order to perform thermal oxidation, oxygen may be first doped into bulk silicon, as evidenced by the method of Ibok (e.g. claim 1.)  When heavy ions such as oxygen or arsenic are doped into a bulk silicon substrate, the distribution of these ions will vary by depth, as evidenced by Ion Implantation (e.g. slide 17-18).  Therefore, the amorphous semiconductor layer (retrograde doping profile) of Oh will comprise some of the mobile or excess oxygen ions of Kim.
In the combination, the gate dielectric film of Oh would continue to modulate the conductance of the channel, while the first impurity region of Kim and Oh would supply oxygen to the gate dielectric film just above, as disclosed by Kim at e.g. para 0054 and annotated fig. 4A, while still providing the retrograde channel doping region of Oh.  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of adding an oxygen-rich layer beneath the gate dielectric of Oh in order to supply oxygen ions to that gate dielectric, adjusting the energy band structure of the gate electrode, as taught by Kim at para 0056.  
A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of adding a silicon oxide layer beneath the gate dielectric of Oh in order to supply oxygen ions to that gate dielectric, in order to adjust the energy band structure of the gate electrode, as taught by Kim at para 0056.  Doping oxygen into the bulk silicon to create this layer would necessarily result in some amount of dopant ions in the amorphous semiconductor region of Oh, as evidenced by Thermally Oxidized Silicon, Ion Implantation, and Ibok.  

	Regarding claim 3, the combination of Oh, Arai, and Kim described under claim 2 further comprises a second impurity region (second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A) arranged between the device isolation film (115) and the gate dielectric film (124), wherein the second impurity region comprises an insulating film comprising dopant ions selected from oxygen (O)(mobile oxygen) ions, silicon (Si) ions, helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.  
	Regarding claim 4, the combination of Oh, Arai, and Kim described under claim 2 further comprises: a second impurity region (second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A) arranged between the device isolation film (115) and the gate dielectric film (124), wherein the second impurity region comprises an oxygen-rich silicon oxide film (oxygen-rich second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A), a silicon oxynitride film, a silicon-rich silicon oxide film, a silicon-rich silicon nitride film, or a combination thereof.
	Regarding claim 5,  the combination of Oh, Arai, and Kim under claim 2 discloses: a first impurity region (combination of the ion implantation region providing a retrograde doping profile, annotated fig. 10b of Oh, and first section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A of Kim) arranged between the substrate and the gate dielectric film (metal oxide layer 124), and a second impurity region (second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A of Kim) arranged between the device 

	Regarding claim 8, the combination of Oh and Arai of claim 7 discloses an impurity region (ion implantation region providing a retrograde doping profile, annotated fig. 10b, Oh).
Oh does not disclose a first impurity region arranged between the substrate and the gate dielectric film and extending outside the word line trench and along the inner wall of the word line trench, wherein the first impurity region comprises an amorphous semiconductor layer comprising dopant ions selected from oxygen (O) ions, silicon (Si) ions, helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.
However, in the same field of art, Kim discloses an impurity region (first and second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A, wherein the first section is) arranged between the substrate (substrate 100) and the gate dielectric film (metal oxide layer 124) extending outside the word line trench and along the inner wall of the word line trench, wherein the first impurity region comprises dopant ions selected from oxygen (O) ions, (mobile/excess oxygen ions, para 0056) silicon (Si) ions,  helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.      
The gate dielectric and impurity region of Kim could replace the gate dielectric film of Oh, between the gate electrode of Oh and the impurity region of Oh. This would arrive at the claimed limitation of a first impurity region (combination of the ion implantation region providing a retrograde doping profile, annotated fig. 10b of Oh, and first section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A of Kim) arranged between the substrate and the gate dielectric film, wherein the first impurity region comprises an amorphous semiconductor layer (retrograde doping profile of Oh,) comprising dopant ions selected from 
The SiO2 layer of Kim is most likely formed by thermal oxidation which oxidizes the silicon and makes generally-amorphous SiO2 (“It is through the thermal oxidation of the silicon that an amorphous oxide is formed” Thermally Oxidized Silicon pg. 1).  In order to perform thermal oxidation, oxygen may be first doped into bulk silicon, as evidenced by the method of Ibok (e.g. claim 1.)  When heavy ions such as oxygen or arsenic are doped into a bulk silicon substrate, the distribution of these ions will vary by depth, as evidenced by Ion Implantation (e.g. slide 17-18).  Therefore, the amorphous semiconductor layer (retrograde doping profile) of Oh will comprise some of the mobile or excess oxygen ions of Kim.
In the combination, the gate dielectric film of Oh would continue to modulate the conductance of the channel, while the first impurity region of Kim and Oh would supply oxygen to the gate dielectric film just above, as disclosed by Kim at e.g. para 0054 and annotated fig. 4A, while still providing the retrograde channel doping region of Oh.  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of adding an oxygen-rich layer beneath the gate dielectric of Oh in order to supply oxygen ions to that gate dielectric, adjusting the energy band structure of the gate electrode, as taught by Kim at para 0056.  
A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of adding a silicon oxide layer beneath the gate dielectric of Oh in order to supply oxygen ions to that gate dielectric, in order to adjust the energy band structure of the gate electrode, as taught by Kim at para 0056.  Doping oxygen into the bulk silicon to create this layer would necessarily result in some amount of dopant ions in Thermally Oxidized Silicon, Ion Implantation, and Ibok.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 9, the combination of Oh, Arai, and Kim described under claim 8 further comprises a second impurity region (second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A) arranged between the device isolation film (115) and the gate dielectric film (124) and extending outside the word line trench and along the inner wall of the word line trench, wherein the second impurity region comprises an insulating film comprising dopant ions selected from oxygen (O)(mobile oxygen) ions, silicon (Si) ions, helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.  
Regarding claim 10, the combination of Oh, Arai, and Kim described under claim 8, in which the gate dielectric of Oh is replaced by the gate dielectric of Kim, further discloses that the gate dielectric film (124, Kim) comprises an oxygen-rich oxide film (metal oxide having excess oxygen, claim 2.)  
Regarding claim 11, the combination of Oh, Arai, and Kim as described under claim 8 discloses: an impurity region (combination of the ion implantation region providing a retrograde doping profile, annotated fig. 10b of Oh, and first section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A of Kim) contacting the gate dielectric film (124) wherein the impurity region comprises interstitial oxygen (mobile oxygen).

Regarding claim 14, the combination of Oh, Arai, and Kim discussed under claim 8 further comprises: an impurity region (second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A of Kim) contacting the gate dielectric film wherein the impurity region comprises an oxygen-rich silicon oxide film (second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A of Kim), a silicon oxynitride film, or a combination thereof.
Regarding claim 16, the combination of Oh, Arai, and Kim discussed under claim 8 further discloses an impurity region (bottom portion of oxygen-rich silicon oxide film 122) arranged in a flat plate shape (flat region, fig. 4A) in the substrate and extending parallel to a main surface (top surface) of the substrate, wherein the impurity region comprises interstitial atoms comprising oxygen (O)(mobile oxygen ions, fig. 4A) atoms, silicon (Si) atoms, helium (He) atoms, argon (Ar) atoms, fluorine (F) atoms, or a combination thereof.


Oh does not disclose that the impurity region comprises dopant ions selected from oxygen (O) ions, silicon (Si) ions, helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.
However, in the same field of art, Kim discloses an impurity region (first and second section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A, wherein the first section is) arranged between the substrate (substrate 100) and the gate dielectric film (metal oxide layer 124) wherein the first impurity region comprises dopant ions selected from oxygen (O) ions, (mobile/excess oxygen ions, para 0056) silicon (Si) ions,  helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.      
The gate dielectric and impurity region of Kim could replace the gate dielectric film of Oh, between the gate electrode of Oh and the impurity region of Oh. This would arrive at the claimed limitation of a first impurity region (combination of the ion implantation region providing a retrograde doping profile, annotated fig. 10b of Oh, and first section of the word line’s fourth silicon oxide layer 122, annotated figs. 2A and 4A of Kim) arranged between the substrate and the gate dielectric film, wherein the first impurity region comprises an amorphous semiconductor layer (retrograde doping profile of Oh,) comprising dopant ions selected from oxygen (O) ions, (mobile/excess oxygen ions, para 0056 of Kim) silicon (Si) ions,  helium (He) ions, argon (Ar) ions, fluorine (F) ions, and combinations thereof.    
The SiO2 layer of Kim is most likely formed by thermal oxidation which oxidizes the silicon and makes generally-amorphous SiO2 (“It is through the thermal oxidation of the silicon that an amorphous oxide is formed” Thermally Oxidized Silicon pg. 1).  In order to perform thermal oxidation, oxygen may be first doped into bulk silicon, as evidenced by the method of 
In the combination, the gate dielectric film of Oh would continue to modulate the conductance of the channel, while the first impurity region of Kim and Oh would supply oxygen to the gate dielectric film just above, as disclosed by Kim at e.g. para 0054 and annotated fig. 4A, while still providing the retrograde channel doping region of Oh.  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of adding an oxygen-rich layer beneath the gate dielectric of Oh in order to supply oxygen ions to that gate dielectric, adjusting the energy band structure of the gate electrode, as taught by Kim at para 0056.  
A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of adding a silicon oxide layer beneath the gate dielectric of Oh in order to supply oxygen ions to that gate dielectric, in order to adjust the energy band structure of the gate electrode, as taught by Kim at para 0056.  Doping oxygen into the bulk silicon to create this layer would necessarily result in some amount of dopant ions in the amorphous semiconductor region of Oh, as evidenced by Thermally Oxidized Silicon, Ion Implantation, and Ibok.

    PNG
    media_image4.png
    635
    1022
    media_image4.png
    Greyscale
	


Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Oh (US 2016/0204201) in view of Arai (US 20130228892) and further in view of Bae (US 20160351711 A1).
Regarding claim 20, the combination of Oh and Arai of claim 17 does not expressly disclose that a lower width of the second portion of the word line (over the isolation film) is greater than an upper width thereof in the second horizontal direction.
However, word lines are commonly formed in a bulb shape to increase the effective channel length along the surface of the word line, and this bulb shape may continue over the isolation regions.
For example, the comparable device of Bae discloses that a lower width of the second portion of the word line (word line 830, fig 8, portion over device isolation layer 120) is greater than an upper 
All portions of the word line of Oh, with widths varying as in Arai, could further be formed in a bulb-shape, as taught by Bae.  This would achieve the predictable result of increasing channel length in the active region, as disclosed by Bae, and continuing the bulb shape through the isolation region would reduce the number of different stressors required in the manufacturing process, as disclosed by Bae at e.g. para 0122, 0160, etc.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

    PNG
    media_image5.png
    381
    435
    media_image5.png
    Greyscale





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, art unit 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812